Citation Nr: 0711450	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for coronary 
artery disease and entitlement to TDIU. 

The veteran testified at a November 2004 hearing before the 
RO.  A transcript has been associated with the file.


FINDINGS OF FACT

1.  The veteran was first diagnosed with coronary artery 
disease in July 2003.

2.  The preponderance of the evidence is against a causal 
link between the veteran's current coronary artery disease 
and his service-connected diabetes mellitus or any remote 
incident in service.

3.  The veteran is currently service connected for diabetes 
mellitus, rated as 20 percent disabling and for peripheral 
neuropathy of each lower extremity, each rated as 10 percent 
disabling; the combined rating is 40 percent.  These 
evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

4.  The veteran completed eight grades of education and last 
worked in 1984, when he began receiving disability benefits 
from the Social Security Administration for paranoid 
schizophrenia.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease was not incurred in 
or aggravated by active service, may not be presumed to have 
been incurred therein, and is not the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a), (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

I. Service Connection

The veteran contends that his current coronary artery disease 
is secondary to his service-connected diabetes mellitus.  His 
claim will also be considered on a presumptive and a direct 
basis to accord him every possible consideration.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal will be 
denied on the basis that no evidence has been obtained to 
indicate that the veteran's current coronary artery disease 
is related to service on a presumptive, direct or secondary 
basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arteriosclerosis (coronary artery 
disease) becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The veteran was first diagnosed with 
coronary artery disease in July 2003, many years after his 
separation from service.  He cannot benefit from the 
presumption.

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The veteran's September 1964 induction 
to service physical examination lists his heart as normal.  
Review of the veteran's service medical records reveals no 
inservice complaint, treatment or diagnosis of a heart or 
artery condition.  The veteran's August 1966 separation from 
service physical examination report lists his heart as 
normal.  In short, there is no evidence that the veteran 
incurred a heart or artery disease in service.  Service 
connection on a direct basis must be denied.  See Hickson.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.  

The veteran is presently service connected for diabetes 
mellitus, first diagnosed in 1998.  His coronary artery 
disease was first diagnosed in July 2003.  While the veteran 
contends that the diabetes caused the artery disease, he is 
not competent to offer such an opinion.  See Espiritu, supra.  

The veteran was sent for a December 2003 VA examination to 
determine whether his heart disease was related to his 
diabetes.  The examiner reviewed the claims file and examined 
the veteran.  Her conclusion was that the "veteran's 
coronary artery disease was more likely than not due to his 
39 year history of smoking rather than his diabetes."  The 
Board notes that this is the sole, competent medical opinion 
of record on this question of a relationship between the 
coronary artery disease and the veteran's diabetes.

The Board also notes that the veteran submitted records 
detailing an August 1991 cardiac catheterization.  The record 
shows that the veteran was found to have a 30 percent 
narrowing in his right coronary artery.  The document itself 
does not state that this is coronary artery disease (as 
opposed to a congenital defect, for example), and the Board 
is certainly not able to diagnose coronary artery disease 
from the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).  To the extent to which this 
document does show coronary artery disease, that showing pre-
dates the veteran's diagnosis of diabetes mellitus by seven 
years.  The Board can hardly find that the effect precedes 
the cause.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Court has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may 
be considered.  See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there 
are circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating 
based on unemployability.  In other words, the BVA 
must determine if there are circumstances, apart 
from non-service-connected disabilities, that 
place this veteran in a different position than 
other veterans with an 80 [percent] combined 
disability rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is presently service connected for diabetes 
mellitus, rated as 20 percent disabling, and for peripheral 
neuropathy of each lower extremity, rated as 10 percent 
disabling for each leg.  The veteran's combined rating is 40 
percent.  See 38 C.F.R. § 4.25.  The veteran does not meet 
the schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran's employment history demonstrates that he last 
worked in 1984, when he began receiving disability benefits 
from the Social Security Administration (SSA).  The July 1984 
decision authorized benefits due to paranoid schizophrenia, 
with no secondary diagnosis.  Records show that the veteran 
had periods of psychotic behavior throughout the 1970's and 
1980's, which resulted in hospitalization.  The veteran began 
treatment with Dr. Ariza in the early 1970's and in a May 
2004 letter from Dr. Ariza, he indicates that the veteran is 
unemployable due to his inability to interact successfully 
with others.  The veteran completed only eight grades in 
school; however, he was able to maintain employment for many 
years post service despite his lack of education.  There is 
no mention of a physical disability impacting his 
employability.  

The veteran's November 2003 VA hospital discharge papers 
mention that he is unemployable.  The Board does not think 
that this is in reference to his service-connected 
disabilities.  The veteran's 2003 to 2005 VA treatment 
records show that he has noninsulin dependent diabetes.  He 
has no restriction on his activities due to diabetes.  There 
is no indication in the record that the veteran has in any 
way altered his habits in such a way as to render him 
unemployable because of his diabetes.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral.  There is no evidence that the 
veteran's diabetes and bilateral lower extremity peripheral 
neuropathy impact in a way which is out of the ordinary, or 
not average.  The veteran's service-connected conditions may 
affect his abilities to some degree, but there is no evidence 
that they prevent him from being able to perform some type of 
substantially gainful employment as a result of these 
conditions.  No medical professional has ever stated that his 
conditions affect the veteran's ability to maintain 
employment. 

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing and retaining substantially gainful 
employment solely by reason of his service-connected 
disorders or that he is incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disorders, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.

III. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claims, 
letters dated in October and November 2003 fully satisfied 
the duty to notify provisions on the claims for service 
connection for coronary artery disease and TDIU, 
respectively.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The October and November 2003 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection and 
assignment of a TDIU, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's SSA records have been associated 
with the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his coronary artery disease can be 
attributed to his service-connected diabetes mellitus.  
Further examination or opinion is not needed on the coronary 
artery disease claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in more detail above.

On the claim for a TDIU, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The Board concludes an examination 
is not needed in this case because the only evidence 
indicating the veteran's service- connected disabilities 
render him unemployable is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, that where the supporting evidence of record consists 
only of a lay statement, VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for coronary artery disease 
claimed as secondary to service-connected diabetes mellitus 
is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


